—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered October 30, 1997, convicting him of murder in the second degree, robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court providently exercised its discretion in denying the defendant’s motion, made on the eve of trial, for yet another competency examination under CPL 730.30 (1) (see, People v Tortorici, 92 NY2d 757; People v Morgan, 87 NY2d 878; People v Russell, 74 NY2d 901). The court properly relied on the most recent finding of competency, as well as upon its own observations of and interaction with the defendant, in concluding that there was no reasonable ground to believe that the defendant was an incapacitated person (see, People v Morgan, supra, at 880-881). Bracken, J. P., Thompson, Sullivan and Krausman, JJ., concur.